DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because of the following:
the claims are drawn to a “computer readable medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amends the claims as follows: “A non-transitory machine-readable medium comprising instructions stored therein, which when executed by one or more processors, causes the one or more processors to perform operations comprising:”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a0(1) as being anticipated by “Advances in Geosteering Technology: From Simple to Complex Solutions”, Pitcher et al. (referred hereafter Pitcher et al.).

Referring to claim 1, Pitcher et al. disclose a formation dip evaluation system (Abstract), comprising:
memory configured to store a color image indicative of a log of a formation bedding (pages 2-4, Pre-well Modeling section; Figures 1-2), wherein different colors of the color image represent different numerical values of a formation dip at different locations of the formation bedding (e.g., “In addition, another model (Fig. 2) was made by using a flat dip and a well path penetrating the top and base of the target sand at 1° relative wellbore inclination. This exit-modeling was performed to examine the difference in tool response and forewarning distances based on various simplified exit geometries. The modeling indicated that distance-to-bed boundary (DTBB) estimates should indicate an approaching boundary 10 to 15 ft TVD in advance” - pages 2-4, Pre-well Modeling section; Figures 1-2; page 8, Real-Time Geological Modeling: lines 1-6; Figure 9); and

a processor in electronic communication with the memory and configured to execute instructions stored in the memory to:
filter colors of the color image to determine one or more cusps of the formation dip (e.g., “cusps on the image log track” - Figure 10);
cross correlate a reference wave with the one or more cusps of the formation dip to match curvatures of the reference wave with the one or more cusps of the formation dip illustrated in the color image, wherein the curvatures of the reference wave are based on one or more parameters of the formation bedding (e.g., “An analysis of the image log provides supporting evidence for the geological model created in Fig. 10. Cusps on the image log show that the well is drilling upward stratigraphically. Dip calculations from the density image log indicate that the formation has a dip of approximately 2 to 5 deg. Although a direct correlation of the log responses was the primary method used to create the geological model, the dip calculations provided supporting evidence; by considering these dips, a more accurate model was produced. Where the imported structural maps indicated that the dip was constant, these dip picks were used to forward model to indicate the expected position of the well path within the stratigraphy. By looking ahead at the expected geology in this way, problems could be identified early and solutions discussed to optimize the well path” – page 9, lines 1-7; Figure 10); and
generate a wave that matches the one or more cusps of the formation dip with the reference wave, wherein the generated wave is indicative of the formation dip (Figure 10; page 9, lines 1-7).
As to claim 2, Pitcher et al. disclose a formation dip evaluation system (Abstract), wherein the processor is further configured to execute the instructions to:
separate different colors of the color image into one or more shades (Figure 10; page 9, lines 1-7); and
filter the colors of the color image based on the one or more shades to determine the one or more cusps of the formation dip (Figure 10; page 9, lines 1-7).
Referring to claim 3, Pitcher et al. disclose a formation dip evaluation system (Abstract), wherein the processor is further configured to execute the instructions to perform a pixel row by pixel row comparison of one or more shades with the curvatures of the reference wave to cross correlate the reference wave with the one or more cusps of the formation dip (Figure 10; page 9, lines 1-7).
As to claim 4, Pitcher et al. disclose a formation dip evaluation system (Abstract), wherein the processor is further configured to execute the instructions to perform a pixel-by-pixel comparison of one or more shades with the curvatures of the reference wave to cross correlate the reference wave with the one or more cusps of the formation dip (Figure 10; page 9, lines 1-7).
Referring to claim 5, Pitcher et al. disclose a formation dip evaluation system (Abstract), wherein the processor is further configured to execute the instructions to ignore certain colors within a range of colors when filtering the colors of the color image (Figure 10; page 9, lines 1-7).
As to claim 6, Pitcher et al. disclose a formation dip evaluation system (Abstract), wherein the one or more parameters of the formation bedding includes a threshold range of azimuthal angle of the formation bedding (page 2, Alaska Example: lines 1-18; page 5, lines 1-3; Figure 5).
Referring to claim 7, Pitcher et al. disclose a formation dip evaluation system (Abstract), wherein the threshold range of azimuthal angle of the formation bedding is between 0° and 5° (e.g., “An analysis of the image log provides supporting evidence for the geological model created in Fig. 10. Cusps on the image log show that the well is drilling upward stratigraphically. Dip calculations from the density image log indicate that the formation has a dip of approximately 2 to 5 deg. Although a direct correlation of the log responses was the primary method used to create the geological model, the dip calculations provided supporting evidence; by considering these dips, a more accurate model was produced. Where the imported structural maps indicated that the dip was constant, these dip picks were used to forward model to indicate the expected position of the well path within the stratigraphy. By looking ahead at the expected geology in this way, problems could be identified early and solutions discussed to optimize the well path” – page 9, lines 1-7; Figure 10).
As to claim 8, Pitcher et al. disclose a formation dip evaluation system (Abstract), wherein the processor is further configured to execute the instructions to:
filter the one or more cusps of the formation dip having less than or equal to a threshold amplitude (e.g., “An analysis of the image log provides supporting evidence for the geological model created in Fig. 10. Cusps on the image log show that the well is drilling upward stratigraphically. Dip calculations from the density image log indicate that the formation has a dip of approximately 2 to 5 deg. Although a direct correlation of the log responses was the primary method used to create the geological model, the dip calculations provided supporting evidence; by considering these dips, a more accurate model was produced. Where the imported structural maps indicated that the dip was constant, these dip picks were used to forward model to indicate the expected position of the well path within the stratigraphy. By looking ahead at the expected geology in this way, problems could be identified early and solutions discussed to optimize the well path” – page 9, lines 1-7; Figure 10); and
cross correlate the reference wave with only the one or more cusps of the formation dip having amplitudes greater than the threshold amplitude to match curvatures of the reference wave with the one or more cusps of the formation dip having amplitudes greater than the threshold amplitude (e.g., “An analysis of the image log provides supporting evidence for the geological model created in Fig. 10. Cusps on the image log show that the well is drilling upward stratigraphically. Dip calculations from the density image log indicate that the formation has a dip of approximately 2 to 5 deg. Although a direct correlation of the log responses was the primary method used to create the geological model, the dip calculations provided supporting evidence; by considering these dips, a more accurate model was produced. Where the imported structural maps indicated that the dip was constant, these dip picks were used to forward model to indicate the expected position of the well path within the stratigraphy. By looking ahead at the expected geology in this way, problems could be identified early and solutions discussed to optimize the well path” – page 9, lines 1-7; Figure 10).
Referring to claim 9, Pitcher et al. disclose a formation dip evaluation system (Abstract), wherein the processor is further configured to execute the instructions to determine that the curvatures of the reference wave match the one or more cusps of the formation dip if a color spread of the one or more cusps of the formation dip is below a threshold spread (e.g., “An analysis of the image log provides supporting evidence for the geological model created in Fig. 10. Cusps on the image log show that the well is drilling upward stratigraphically. Dip calculations from the density image log indicate that the formation has a dip of approximately 2 to 5 deg. Although a direct correlation of the log responses was the primary method used to create the geological model, the dip calculations provided supporting evidence; by considering these dips, a more accurate model was produced. Where the imported structural maps indicated that the dip was constant, these dip picks were used to forward model to indicate the expected position of the well path within the stratigraphy. By looking ahead at the expected geology in this way, problems could be identified early and solutions discussed to optimize the well path” – page 9, lines 1-7; Figure 10).
As to claim 10, Pitcher et al. disclose a formation dip evaluation system (Abstract), wherein the processor is further configured to execute the instructions to:
accentuate the wave indicative of the formation dip on the color image (e.g., “An analysis of the image log provides supporting evidence for the geological model created in Fig. 10. Cusps on the image log show that the well is drilling upward stratigraphically. Dip calculations from the density image log indicate that the formation has a dip of approximately 2 to 5 deg. Although a direct correlation of the log responses was the primary method used to create the geological model, the dip calculations provided supporting evidence; by considering these dips, a more accurate model was produced. Where the imported structural maps indicated that the dip was constant, these dip picks were used to forward model to indicate the expected position of the well path within the stratigraphy. By looking ahead at the expected geology in this way, problems could be identified early and solutions discussed to optimize the well path” – page 9, lines 1-7; Figure 10); and
providing the color image for display on a display of an electronic device (e.g., “An analysis of the image log provides supporting evidence for the geological model created in Fig. 10. Cusps on the image log show that the well is drilling upward stratigraphically. Dip calculations from the density image log indicate that the formation has a dip of approximately 2 to 5 deg. Although a direct correlation of the log responses was the primary method used to create the geological model, the dip calculations provided supporting evidence; by considering these dips, a more accurate model was produced. Where the imported structural maps indicated that the dip was constant, these dip picks were used to forward model to indicate the expected position of the well path within the stratigraphy. By looking ahead at the expected geology in this way, problems could be identified early and solutions discussed to optimize the well path” – page 9, lines 1-7; Figure 10).
Referring to claim 11, Pitcher et al. disclose a formation dip evaluation system (Abstract), wherein the formation dip is a true vertical dip of the formation bedding (e.g., “An analysis of the image log provides supporting evidence for the geological model created in Fig. 10. Cusps on the image log show that the well is drilling upward stratigraphically. Dip calculations from the density image log indicate that the formation has a dip of approximately 2 to 5 deg. Although a direct correlation of the log responses was the primary method used to create the geological model, the dip calculations provided supporting evidence; by considering these dips, a more accurate model was produced. Where the imported structural maps indicated that the dip was constant, these dip picks were used to forward model to indicate the expected position of the well path within the stratigraphy. By looking ahead at the expected geology in this way, problems could be identified early and solutions discussed to optimize the well path” – page 9, lines 1-7; Figure 10).
As to claim 12, Pitcher et al. disclose a formation dip evaluation system (Abstract), wherein the formation dip is a relative vertical dip of the formation bedding (e.g., “An analysis of the image log provides supporting evidence for the geological model created in Fig. 10. Cusps on the image log show that the well is drilling upward stratigraphically. Dip calculations from the density image log indicate that the formation has a dip of approximately 2 to 5 deg. Although a direct correlation of the log responses was the primary method used to create the geological model, the dip calculations provided supporting evidence; by considering these dips, a more accurate model was produced. Where the imported structural maps indicated that the dip was constant, these dip picks were used to forward model to indicate the expected position of the well path within the stratigraphy. By looking ahead at the expected geology in this way, problems could be identified early and solutions discussed to optimize the well path” – page 9, lines 1-7; Figure 10).
Referring to claim 13, Pitcher et al. disclose a formation dip evaluation system (Abstract), wherein the formation dip is an apparent vertical dip of the formation bedding (e.g., “An analysis of the image log provides supporting evidence for the geological model created in Fig. 10. Cusps on the image log show that the well is drilling upward stratigraphically. Dip calculations from the density image log indicate that the formation has a dip of approximately 2 to 5 deg. Although a direct correlation of the log responses was the primary method used to create the geological model, the dip calculations provided supporting evidence; by considering these dips, a more accurate model was produced. Where the imported structural maps indicated that the dip was constant, these dip picks were used to forward model to indicate the expected position of the well path within the stratigraphy. By looking ahead at the expected geology in this way, problems could be identified early and solutions discussed to optimize the well path” – page 9, lines 1-7; Figure 10).
As to claim 14, Pitcher et al. disclose a formation dip evaluation system (Abstract), wherein the reference wave is a sinusoidal wave (e.g., “An analysis of the image log provides supporting evidence for the geological model created in Fig. 10. Cusps on the image log show that the well is drilling upward stratigraphically. Dip calculations from the density image log indicate that the formation has a dip of approximately 2 to 5 deg. Although a direct correlation of the log responses was the primary method used to create the geological model, the dip calculations provided supporting evidence; by considering these dips, a more accurate model was produced. Where the imported structural maps indicated that the dip was constant, these dip picks were used to forward model to indicate the expected position of the well path within the stratigraphy. By looking ahead at the expected geology in this way, problems could be identified early and solutions discussed to optimize the well path” – page 9, lines 1-7; Figure 10).
Referring to claim 15, Pitcher et al. disclose a method to evaluate a formation dip (Abstract), comprising:
obtaining a color image indicative of a log of a formation bedding (pages 2-4, Pre-well Modeling section; Figures 1-2), wherein different colors of the color image represent different numerical values of a formation dip at different locations of the formation bedding (e.g., “In addition, another model (Fig. 2) was made by using a flat dip and a well path penetrating the top and base of the target sand at 1° relative wellbore inclination. This exit-modeling was performed to examine the difference in tool response and forewarning distances based on various simplified exit geometries. The modeling indicated that distance-to-bed boundary (DTBB) estimates should indicate an approaching boundary 10 to 15 ft TVD in advance” - pages 2-4, Pre-well Modeling section; Figures 1-2; page 8, Real-Time Geological Modeling: lines 1-6; Figure 9);
filtering colors of the color image to determine one or more cusps of the formation dip (e.g., “cusps on the image log track” - Figure 10);
cross correlating a reference wave with the one or more cusps of the formation dip to match curvatures of the reference wave with the one or more cusps of the formation dip illustrated in the color image, wherein the curvatures of the reference wave are based on one or more parameters of the formation bedding (e.g., “An analysis of the image log provides supporting evidence for the geological model created in Fig. 10. Cusps on the image log show that the well is drilling upward stratigraphically. Dip calculations from the density image log indicate that the formation has a dip of approximately 2 to 5 deg. Although a direct correlation of the log responses was the primary method used to create the geological model, the dip calculations provided supporting evidence; by considering these dips, a more accurate model was produced. Where the imported structural maps indicated that the dip was constant, these dip picks were used to forward model to indicate the expected position of the well path within the stratigraphy. By looking ahead at the expected geology in this way, problems could be identified early and solutions discussed to optimize the well path” – page 9, lines 1-7; Figure 10);
generating a wave that matches the one or more cusps of the formation dip with the reference wave, wherein the generated wave is indicative of the formation dip (Figure 10; page 9, lines 1-7);
accentuating the wave indicative of the formation dip on the color image (Figure 10; page 9, lines 1-7); and
providing the color image for display on a display of an electronic device (Figure 10; page 9, lines 1-7).
As to claim 16, Pitcher et al. disclose a method to evaluate a formation dip (Abstract), further comprising:
separating different colors of the color image into one or more shades (Figure 10; page 9, lines 1-7); and
filtering the colors of the color image based on the one or more shades to determine the one or more cusps of the formation dip (Figure 10; page 9, lines 1-7).
Referring to claim 17, Pitcher et al. disclose a method to evaluate a formation dip (Abstract), further comprising performing a pixel row by pixel row comparison of one or more shades with the curvatures of the reference wave to cross correlate the reference wave with the one or more cusps of the formation dip (Figure 10; page 9, lines 1-7).
As to claim 18, Pitcher et al. disclose a method to evaluate a formation dip (Abstract), further comprising:
filtering the one or more cusps of the formation dip having less than or equal to a threshold amplitude (e.g., “An analysis of the image log provides supporting evidence for the geological model created in Fig. 10. Cusps on the image log show that the well is drilling upward stratigraphically. Dip calculations from the density image log indicate that the formation has a dip of approximately 2 to 5 deg. Although a direct correlation of the log responses was the primary method used to create the geological model, the dip calculations provided supporting evidence; by considering these dips, a more accurate model was produced. Where the imported structural maps indicated that the dip was constant, these dip picks were used to forward model to indicate the expected position of the well path within the stratigraphy. By looking ahead at the expected geology in this way, problems could be identified early and solutions discussed to optimize the well path” – page 9, lines 1-7; Figure 10); and
cross correlating the reference wave with only the one or more cusps of the formation dip having amplitudes greater than the threshold amplitude to match curvatures of the reference wave with the one or more cusps of the formation dip having amplitudes greater than the threshold amplitude (e.g., “An analysis of the image log provides supporting evidence for the geological model created in Fig. 10. Cusps on the image log show that the well is drilling upward stratigraphically. Dip calculations from the density image log indicate that the formation has a dip of approximately 2 to 5 deg. Although a direct correlation of the log responses was the primary method used to create the geological model, the dip calculations provided supporting evidence; by considering these dips, a more accurate model was produced. Where the imported structural maps indicated that the dip was constant, these dip picks were used to forward model to indicate the expected position of the well path within the stratigraphy. By looking ahead at the expected geology in this way, problems could be identified early and solutions discussed to optimize the well path” – page 9, lines 1-7; Figure 10).
Referring to claim 19 Pitcher et al. disclose a method to evaluate a formation dip (Abstract), further comprising: 
determining if a color spread of the one or more cusps of the formation dip is below a threshold spread (e.g., “An analysis of the image log provides supporting evidence for the geological model created in Fig. 10. Cusps on the image log show that the well is drilling upward stratigraphically. Dip calculations from the density image log indicate that the formation has a dip of approximately 2 to 5 deg. Although a direct correlation of the log responses was the primary method used to create the geological model, the dip calculations provided supporting evidence; by considering these dips, a more accurate model was produced. Where the imported structural maps indicated that the dip was constant, these dip picks were used to forward model to indicate the expected position of the well path within the stratigraphy. By looking ahead at the expected geology in this way, problems could be identified early and solutions discussed to optimize the well path” – page 9, lines 1-7; Figure 1); and
determining that the curvatures of the reference wave match the one or more cusps of the formation dip if the color spread of the one or more cusps of the formation dip is below the threshold spread (e.g., “An analysis of the image log provides supporting evidence for the geological model created in Fig. 10. Cusps on the image log show that the well is drilling upward stratigraphically. Dip calculations from the density image log indicate that the formation has a dip of approximately 2 to 5 deg. Although a direct correlation of the log responses was the primary method used to create the geological model, the dip calculations provided supporting evidence; by considering these dips, a more accurate model was produced. Where the imported structural maps indicated that the dip was constant, these dip picks were used to forward model to indicate the expected position of the well path within the stratigraphy. By looking ahead at the expected geology in this way, problems could be identified early and solutions discussed to optimize the well path” – page 9, lines 1-7; Figure 1).
As to claim 20, Pitcher et al. disclose a machine-readable medium comprising instructions stored therein, which when executed by one or more processors (Abstract), causes the one or more processors to perform operations comprising:
obtaining a color image indicative of a log of a formation bedding (pages 2-4, Pre-well Modeling section; Figures 1-2), wherein different colors of the color image represent different numerical values of a formation dip at different locations of the formation bedding (e.g., “In addition, another model (Fig. 2) was made by using a flat dip and a well path penetrating the top and base of the target sand at 1° relative wellbore inclination. This exit-modeling was performed to examine the difference in tool response and forewarning distances based on various simplified exit geometries. The modeling indicated that distance-to-bed boundary (DTBB) estimates should indicate an approaching boundary 10 to 15 ft TVD in advance” - pages 2-4, Pre-well Modeling section; Figures 1-2; page 8, Real-Time Geological Modeling: lines 1-6; Figure 9);
filtering colors of the color image to determine one or more cusps of the formation dip (e.g., “cusps on the image log track” - Figure 10);
cross correlating a reference wave with the one or more cusps of the formation dip to match curvatures of the reference wave with the one or more cusps of the formation dip illustrated in the color image, wherein the curvatures of the reference wave are based on one or more parameters of the formation bedding (e.g., “An analysis of the image log provides supporting evidence for the geological model created in Fig. 10. Cusps on the image log show that the well is drilling upward stratigraphically. Dip calculations from the density image log indicate that the formation has a dip of approximately 2 to 5 deg. Although a direct correlation of the log responses was the primary method used to create the geological model, the dip calculations provided supporting evidence; by considering these dips, a more accurate model was produced. Where the imported structural maps indicated that the dip was constant, these dip picks were used to forward model to indicate the expected position of the well path within the stratigraphy. By looking ahead at the expected geology in this way, problems could be identified early and solutions discussed to optimize the well path” – page 9, lines 1-7; Figure 10);
generating a wave that matches the one or more cusps of the formation dip with the reference wave, wherein the generated wave is indicative of the formation dip (Figure 10; page 9, lines 1-7);
accentuating the wave indicative of the formation dip on the color image (Figure 10; page 9, lines 1-7); and
providing the color image for display on a display of an electronic device (Figure 10; page 9, lines 1-7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864